13‐1544‐cv 
      Optical Communications Group, Inc. v. M/V Ambassador et al. 
       
                           UNITED STATES COURT OF APPEALS 
                               FOR THE SECOND CIRCUIT 
                                           
                                  SUMMARY ORDER  
       
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER 
FILED ON OR AFTER  JANUARY  1,  2007, IS PERMITTED AND IS GOVERNED BY  FEDERAL  RULE OF  APPELLATE 
PROCEDURE  32.1  AND  THIS  COURT’S  LOCAL  RULE  32.1.1.  WHEN  CITING  A  SUMMARY  ORDER  IN  A 
DOCUMENT  FILED  WITH  THIS  COURT,  A  PARTY  MUST  CITE  EITHER  THE  FEDERAL  APPENDIX  OR  AN 
ELECTRONIC DATABASE  (WITH THE NOTATION  “SUMMARY ORDER”).   A PARTY CITING A SUMMARY ORDER 
MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 
       
            At a stated term of the United States Court of Appeals for the Second 
      Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
      Square, in the City of New York, on the 13th day of March, two thousand 
      fourteen. 
                                          
      PRESENT:  AMALYA L. KEARSE, 
                   RICHARD C. WESLEY,  
                   CHRISTOPHER F. DRONEY, 
                                Circuit Judges. 
      ______________________ 
       
       
      OPTICAL COMMUNICATIONS GROUP, INC.,  
       
                                Plaintiff‐Appellant, 
       
                   ‐v.‐                                  No. 13‐1544‐cv 
       
       
      M/V AMBASSADOR, its engines, boilers, 
      furniture, tackle, apparel, etc., in rem,  
       


                                                  1
MARBULK CANADA, INC., in personam, 
 
                       Defendants‐Appellees.* 
______________________  
 
FOR APPELLANT:         VICTOR A. WORMS, Law Offices of Victor A. Worms, 
                       P.C., New York, NY. 
 
FOR APPELLEES:         RICHARD V. SINGLETON, Blank Rome LLP, New 
                       York, NY (Alan M. Weigel, on the brief).      
 
      Appeal from the United States District Court for the Southern District of 
New York (Naomi Reice Buchwald, Judge). 
 
      UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the judgment is AFFIRMED.  

          Optical Communications Group, Inc. (“OCG”) appeals from a March 29, 

2013 judgment of the United States District Court for the Southern District of 

New York (Buchwald, J.) granting summary judgment in favor of defendants.  

We assume the parties’ familiarity with the underlying facts, procedural history, 

and issues for review. 

          OCG first argues that the district court improperly based its summary 

judgment ruling on unauthenticated and inadmissible evidence.  Specifically, 

OCG challenges the admissibility of data from the M/V Ambassador’s Simplified 

Vessel Data Radar (“SVDR”), which the parties describe as the maritime 

*    The Clerk of the Court is directed to amend the caption as listed above. 


                                               2
equivalent of an airplane’s “black box.”  OCG failed to challenge the SVDR data’s 

admissibility and authenticity below; thus, its present challenge is unpreserved.  

We entertain such an unpreserved challenge in a civil case only if the alleged 

error was “fundamental,” e.g., Taylor v. Vermont Department of Education, 313 F.3d 

768, 794‐95 (2d Cir. 2002), i.e., “so serious and flagrant that it goes to the very 

integrity of the proceeding,” id. at 795 (internal bracket and quotation marks 

omitted).  OCG has failed even to show error, much less fundamental error.  

Even on appeal, OCG has proffered no reason to believe that the SVDR data 

evidence was not in fact authentic.   

      OCG next argues that the district court abused its discretion by denying 

OCG the opportunity to conduct further discovery prior to ruling on defendants’ 

motion for summary judgment.  However, we consider this argument to have 

been waived.  In denying OCG’s prior request for discovery, the district court 

stated that the denial was “without prejudice.”  Thus, OCG had the right to 

renew its request.  It did not do so but merely stated in its opposition to 

defendants’ motion for summary judgment that “OCG previously demonstrated 

in its Rule 56 Declaration that it cannot present facts essential to its opposition 

because basic discovery was restricted.”  Such a footnote is not sufficient to 




                                           3
constitute a discovery request, and we thus see no error in the district court’s 

decision of the motion without ordering additional discovery. 

      Lastly, OCG argues that the district court incorrectly concluded that no 

genuine issues of material fact exist.  We disagree.  First, the fact that the M/V 

Ambassador’s master provided the United States Coast Guard with a prepared 

witness statement that was somewhat inconsistent with the master’s declaration 

in this suit is immaterial; both accounts place the M/V Ambassador’s port anchor 

outside of the marked cable area at the moment of release.  Second, because the 

anchor was released outside of the marked cable area, any dispute of fact 

regarding whether the anchor was above or below the water’s surface at the 

moment of release is similarly immaterial.  Third, as the district court explained, 

OCG’s attempt to create a genuine issue of material fact from the declaration of 

Arnold Carr is misplaced; Carr’s assertion that the anchor first struck the seafloor 

inside the marked cable area is directly contradicted by the sonar map – on 

which Carr relied – that accompanied Carr’s declaration. 

       




                                          4
      We have considered OCG’s remaining arguments and find them to be 

without merit.  For the reasons stated above, the judgment of the district court is 

AFFIRMED.  

                           
                                       FOR THE COURT: 
                                       Catherine O’Hagan Wolfe, Clerk 
 
                                         




                                            5